

114 S3421 IS: To require air carriers to provide all flight attendants with scheduled rest periods of at least 10 consecutive hours between duty periods and to comply with fatigue management plans for flight attendants that have been approved by the Federal Aviation Administration.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3421IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Mr. Blumenthal (for himself, Mr. Markey, Mrs. Shaheen, Mr. Brown, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require air carriers to provide all flight attendants with scheduled rest periods of at least 10
			 consecutive hours between duty periods and to comply with fatigue
			 management plans for flight attendants that have been approved by the
			 Federal Aviation Administration.
	
		1.Flight attendant duty period limitations and rest requirements
 (a)RulemakingNot later than 30 days after the date of the enactment of this Act, the Secretary of Transportation shall modify the flight attendant duty period limitations and rest requirements under section 121.467 of title 14, Code of Federal Regulations, to require that—
 (1)all flight attendants scheduled to a duty period of 14 hours or less are given a scheduled rest period of at least 10 consecutive hours; and
 (2)the rest period referred to in paragraph (1)— (A)is not reduced under any circumstances; and
 (B)occurs between the completion of the scheduled duty period and the commencement of the subsequent duty period.
					(b)Fatigue risk management plan
 (1)Submission of plan by part 121 air carriersNot later than 90 days after the date of the enactment of this Act, each air carrier operating under part 121 of title 13, Code of Federal Regulations (referred to in this subsection as a part 121 air carrier), shall submit a fatigue risk management plan for the carrier’s flight attendants to the Administrator of the Federal Aviation Administration for review and acceptance.
 (2)Contents of planEach fatigue risk management plan submitted under paragraph (1) shall include—
 (A)current flight time and duty period limitations; (B)a rest scheme that is consistent with such limitations and enables the management of flight attendant fatigue, including annual training to increase awareness of—
 (i)fatigue; (ii)the effects of fatigue on flight attendants; and
 (iii)fatigue countermeasures; and (C)the development and use of methodology that continually assesses the effectiveness of implementation of the plan, including the ability of the plan—
 (i)to improve alertness; and (ii)to mitigate performance errors.
 (3)ReviewNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (A)review each fatigue risk management plan submitted under this subsection; and
 (B)(i)accept the plan; or (ii)reject the plan and provide the part 121 air carrier with suggested modifications to be included when the plan is resubmitted.
						(4)Plan updates
 (A)In generalNot less frequently than once every 2 years, each part 121 air carrier shall— (i)update the fatigue risk management plan submitted under paragraph (1); and
 (ii)submit the updated plan to the Administrator for review and acceptance.
 (B)ReviewNot later than 1 year after the date on which an updated plan is submitted under subparagraph (A)(ii), the Administrator shall—
 (i)review the updated plan; and (ii)(I)accept the updated plan; or
 (II)reject the updated plan and provide the part 121 air carrier with suggested modifications to be included when the updated plan is resubmitted.
 (5)ComplianceEach part 121 air carrier shall comply with its fatigue risk management plan after the plan is accepted by the Administrator under this subsection.
 (6)Civil penaltiesA violation of this subsection by a part 121 air carrier shall be treated as a violation of chapter 447 of title 49, United States Code, for the purpose of applying civil penalties under chapter 463 of such title.